Exhibit 10.9

 

MUNICIPAL MORTGAGE AND EQUITY, L.L.C.

1998 NON-EMPLOYEE DIRECTORS’ SHARE PLAN

 

1. Purpose. The purpose of this 1998 Non-Employee Directors’ Share Plan (the
“Plan”) of Municipal Mortgage and Equity, L.L.C., a Delaware limited liability
company (the “Company”), is to advance the interests of the Company and its
shareholders by providing a means to attract and retain highly qualified persons
to serve as non-employee directors of the Company and to promote ownership by
such directors of a greater proprietary interest in the Company, thereby
aligning such directors’ interests more closely with the interests of
shareholders of the Company.

 

2 Definitions. In addition to terms defined elsewhere in the Plan, the following
are defined terms under the Plan:

 

(a) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code include regulations thereunder and
successor provisions and regulations thereto.

 

(b) For purposes of the Plan, a “Change in Control” shall have occurred if,
after consummation of the Transaction:

 

(i) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, a subsidiary, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of shares of
the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding voting securities;

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
Section 2(b)) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

 

(iii) the shareholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse share split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least 75% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned at least 75% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction, with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
paragraph (iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 75%
threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company or such surviving entity or of any subsidiary of the Company or such
surviving entity; or

 

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

 

(c) “Deferred Share” means a credit to a Participant’s deferral account under
Section 7 which represents the right to receive one Share upon settlement of the
deferral account. Deferral accounts, and Deferred Shares credited thereto, are
maintained solely as bookkeeping entries by the Company evidencing unfunded
obligations of the Company.

 

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act include rules thereunder and
successor provisions and rules thereto.



--------------------------------------------------------------------------------

(e) “Fair Market Value” of a Share means, as of any given date, the closing
sales price of a Share reported in the table entitled “American Stock Exchange
Composite Transactions” contained in The Wall Street Journal (or an equivalent
successor table) for such date or, if no such closing sales price was reported
for such date, for the most recent trading day prior to such date for which a
closing sales price was reported.

 

(f) “Option” means the right, granted to a director under Section 6, to purchase
a specified number of Shares at the specified exercise price for a specified
period of time under the Plan. All Options will be non-qualified stock Options.

 

(g) “Participant” means any person who, as a non-employee director of the
Company, has been granted an Option or Deferred Shares which remain outstanding
or who has elected to be paid fees in the form of Shares or Deferred Shares
under the Plan.

 

(h) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

 

(i) “Share” means a Growth Share of the Company and such other securities as may
be substituted for such Share or such other securities pursuant to Section 8.

 

3. Shares Available Under the Plan. Subject to adjustment as provided in
Section 8, the total number of Shares reserved and available for issuance under
the Plan is 50,000. Such Shares may be authorized but unissued Shares, treasury
Shares, or Shares acquired in the market for the account of the Participant. For
purposes of the Plan, Shares that may be purchased upon exercise of an Option or
delivered in settlement of Deferred Shares will not be considered to be
available after such Option has been granted or Deferred Share credited, except
for purposes of issuance in connection with such Option or Deferred Share;
provided, however, that, if an Option expires for any reason without having been
exercised in full, the Shares subject to the unexercised portion of such Option
will again be available for issuance under the Plan.

 

4. Administration of the Plan. The Plan will be administered by the Board of
Directors of the Company; provided, however, that any action by the Board
relating to the Plan will be taken only if, in addition to any other required
vote, such action is approved by the affirmative vote of a majority of the
directors who are not then eligible to participate in the Plan.

 

5. Eligibility. Each director of the Company who, on any date on which an Option
is to be granted under Section 6 or on which fees are to be paid which could be
received in the form of Shares or deferred in the form of Deferred Shares under
Section 7, is not an employee of the Company or any subsidiary of the Company
will be eligible, at such date, to be granted an Option under Section 6 or
receive fees in the form of Shares or defer fees in the form of Deferred Shares
under Section 7. No person other than those specified in this Section 5 will be
eligible to participate in the Plan.

 

6. Options. An Option to purchase 2,500 Shares, subject to adjustment as
provided in Section 8, will be automatically granted (i) to a person who is
first elected or appointed to serve as a member of the Board of Directors of the
Company at or after the effective date of the Plan, on the date of such election
or appointment, if such director is eligible to be granted an Option at that
date, and (ii) to each member of the Board of Directors (which may include a
director who also will receive a grant under clause (i) of this sentence), on
the date of the final adjournment of the Company’s Annual Meeting of
Shareholders each year, if such director is eligible to be granted an Option at
that date.

 

(a) Exercise Price. The exercise price per Share purchasable upon exercise of an
Option will be equal to 100% of the Fair Market Value of a Share on the date of
grant of the Option.

 

b. Option Expiration. A Participant’s Option will expire at the earlier of
(i) ten years after the date of grant or (ii) one year after the date the
Participant ceases to serve as a director of the Company for any reason.

 

c. Exercisability. No Option may be exercised unless and until it has become
exercisable in accordance with this Section 6(c). A Participant’s Option will
become exercisable in full on the first anniversary of the date of grant;
provided, however, that a Participant’s Option will become immediately
exercisable in full at the time the Participant ceases to serve as a director
due to death or disability or upon a Change in Control; and provided further,
that a Participant’s Option may be exercised after the Participant ceases to
serve as a director for any reason other than death or disability only to the
extent that the Option was exercisable at the date he or she ceased to



--------------------------------------------------------------------------------

be a director or has become exercisable pursuant to this Section 6(c) within two
months after the date he or she ceased to be a director.

 

d. Method of Exercise. A Participant may exercise an Option, in whole or in
part, at such time as it is exercisable and prior to its expiration, by giving
written notice of exercise to the Secretary of the Company, specifying the
Option to be exercised and the number of Shares to be purchased, and paying in
full the exercise price in cash (including by check) or by surrender of Shares
already owned by the Participant (except for Shares acquired from the Company by
exercise of an Option or other award less than six months before the date of
surrender) having a Fair Market Value at the time of exercise equal to the
exercise price, or by a combination of cash and Shares.

 

7. Receipt of Shares or Deferred Shares In Lieu of Fees. Each director of the
Company may elect to be paid fees, in his or her capacity as a director
(including annual retainer fees for service on the Board, fees for service on a
Board committee, fees for service as chairman of a Board committee, and any
other fees paid to directors) in the form of Shares or Deferred Shares in lieu
of cash payment of such fees, if such director is eligible to do so under
Section 5 at the date any such fee is otherwise payable. If so elected, payment
of fees in the form of Shares or Deferred Shares shall be made in accordance
with this Section 7.

 

a. Elections. Each director who elects to be paid fees for a given calendar year
in the form of Shares or to defer such payment of fees in the form of Deferred
Shares for such calendar year must file an irrevocable written election with the
Secretary of the Company no later than December 31 of the year preceding such
calendar year; provided, however, that any newly elected or appointed director
may file an election for any year not later than 30 days after the date such
person first became a director, and a director may file an election for the year
in which the Plan became effective not later than 30 days after the date of
effectiveness. An election by a director shall be deemed to be continuing and
therefore applicable to subsequent Plan years unless the director revokes or
changes such election by filing a new election form by the due date for such
form specified in this Section 7(a). The election must specify the following:

 

i. A percentage of fees to be received in the form of Shares or deferred in the
form of Deferred Shares under the Plan; and

 

ii. In the case of a deferral, the period or periods during which settlement of
Deferred Shares will be deferred (subject to such limitations as may be
specified by counsel to the Company).

 

b. Payment of Fees in the Form of Shares. At any date on which fees are payable
to a Participant who has elected to receive such fees in the form of Shares, the
Company will issue to such Participant, or to a designated third party for the
account of such Participant, a number of Shares having an aggregate Fair Market
Value at that date equal to the fees, or as nearly as possible equal to the fees
(but in no event greater than the fees), that would have been payable at such
date but for the Participant’s election to receive Shares in lieu thereof. If
the Shares are to be credited to an account maintained by the Participant and to
the extent reasonably practicable without requiring the actual issuance of
fractional Shares, the Company shall cause fractional Shares to be credited to
the Participant’s account. If fractional Shares are not so credited, any part of
the Participant’s fees not paid in the form of whole Shares will be payable in
cash to the Participant (either paid separately or included in a subsequent
payment of fees, including a subsequent payment of fees subject to an election
under this Section 7).

 

c. Deferral of Fees in the Form of Deferred Shares. The Company will establish a
deferral account for each Participant who elects to defer fees in the form of
Deferred Shares under this Section 7. At any date on which fees are payable to a
Participant who has elected to defer fees in the form of Deferred Shares, the
Company will credit such Participant’s deferral account with a number of
Deferred Shares equal to the number of Shares having an aggregate Fair Market
Value at that date equal to the fees that otherwise would have been payable at
such date but for the Participant’s election to defer receipt of such fees in
the form of Deferred Shares. The amount of Deferred Shares so credited shall
include fractional Shares calculated to at least three decimal places.

 

d. Crediting of Dividend Equivalents. Whenever dividends are paid or
distributions are made with respect to Shares, a Participant to whom Deferred
Shares are then credited in a deferral account shall be entitled to receive, as
dividend equivalents, an amount equal in value to the amount of the dividend
paid or property distributed on a single Share multiplied by the number of
Deferred Shares (including any fractional Share) credited to his or her deferral
account as of the record date for such dividend or distribution. Such dividend
equivalents shall be credited to the Participant’s deferral



--------------------------------------------------------------------------------

account as a number of Deferred Shares determined by dividing the aggregate
value of such dividend equivalents by the Fair Market Value of a Share at the
payment date of the dividend or distribution.

 

e. Settlement of Deferred Shares. The Company will settle the Participant’s
deferral account by delivering to the Participant (or his or her beneficiary) a
number of Shares equal to the number of whole Deferred Shares then credited to
his or her deferral account (or a specified portion in the event of any partial
settlement), together with cash in lieu of any fractional share remaining at a
time when less than one whole Deferred Share is credited to such deferral
account. Such settlement shall be made at the time or times specified in the
Participant’s election filed in accordance with Section 7(a); provided, however,
that a Participant may further defer settlement of Deferred Shares if counsel to
the Company determines that such further deferral likely would be effective
under applicable federal income tax laws and regulations.

 

f. Nonforfeitability. The interest of each Participant in any fees paid in the
form of Shares or Deferred Shares (and any deferral account relating thereto) at
all times will be nonforfeitable.

 

8. Adjustment Provisions.

 

a. Corporate Transactions and Events. In the event any recapitalization,
reorganization, merger, consolidation, spinoff, combination, repurchase,
exchange of Shares or other securities of the Company, share split or reverse
split, extraordinary dividend (whether in the form of cash, Shares, or other
property), liquidation, dissolution, or other similar corporate transaction or
event affects the Shares such that an adjustment is appropriate in order to
prevent dilution or enlargement of each Participant’s rights under the Plan,
then an adjustment shall be made, in a manner that is proportionate to the
change to the Shares and otherwise equitable, in (i) the number and kind of
Shares remaining reserved and available for issuance under Section 3, (ii) the
number and kind of Shares to be subject to each automatic grant of an Option
under Section 6, (iii) the number and kind of Shares issuable upon exercise of
outstanding Options, and/or the exercise price per Share thereof (provided that
no fractional Shares will be issued upon exercise of any Option), (iv) the kind
of Shares to be issued in lieu of fees under Section 7, and (v) the number and
kind of Shares to be issued upon settlement of Deferred Shares under Section 7.
The foregoing notwithstanding, no adjustment may be made hereunder except as
will be necessary to maintain the proportionate interest of the Participant
under the Plan and to preserve, without exceeding, the value of outstanding
Options and potential grants of Options and the value of outstanding Deferred
Shares.

 

b. Insufficient Number of Shares. If at any date an insufficient number of
Shares are available under the Plan for the automatic grant of Options or the
receipt of fees in the form of Shares or deferral of fees in the form of
Deferred Shares at that date, Options will first be automatically granted
proportionately to each eligible director, to the extent Shares are then
available (provided that no fractional Shares will be issued upon exercise of
any Option) and otherwise as provided under Section 6, and then, if any Shares
remain available, fees shall be paid in the form of Shares or deferred in the
form of Deferred Shares proportionately among directors then eligible to
participate to the extent Shares are then available and otherwise as provided
under Section 7.

 

9. Changes to the Plan. The Board of Directors may amend, alter, suspend,
discontinue, or terminate the Plan or authority to grant Options or pay fees in
the form of Shares or Deferred Shares under the Plan without the consent of
shareholders or Participants, except that any amendment or alteration will be
subject to the approval of the Company’s shareholders at or before the next
annual meeting of shareholders for which the record date is after the date of
such Board action if such shareholder approval is required by any applicable
federal or state law or regulation or the rules of any stock exchange or
automated quotation system as then in effect, and the Board may otherwise
determine to submit other such amendments or alterations to shareholders for
approval; provided, however, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
with respect to any previously granted Option or any previous payment of fees in
the form of Shares or Deferred Shares.

 

10. General Provisions.

 

a. Agreements. Options, Deferred Shares, and any other right or obligation under
the Plan may be evidenced by agreements or other documents executed by the
Company and the Participant incorporating the terms and conditions set forth in
the Plan, together with such other terms and conditions not inconsistent with
the Plan, as the Board of Directors may from time to time approve.

 

b. Compliance with Laws and Obligations. The Company will not be obligated to
issue or deliver Shares in connection with any Option, in



--------------------------------------------------------------------------------

payment of any directors’ fees, or in settlement of Deferred Shares in a
transaction subject to the registration requirements of the Securities Act of
1933, as amended, or any other federal or state securities law, any requirement
under any listing agreement between the Company and any stock exchange or
automated quotation system, or any other law, regulation, or contractual
obligation of the Company, until the Company is satisfied that such laws,
regulations, and other obligations of the Company have been complied with in
full. Certificates representing Shares issued under the Plan will be subject to
such stop-transfer orders and other restrictions as may be applicable under such
laws, regulations, and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

 

c. Limitations on Transferability. Options, Deferred Shares, and any other right
under the Plan will not be transferable by a Participant except by will or the
laws of descent and distribution (or to a designated beneficiary in the event of
a Participant’s death), and will be exercisable during the lifetime of the
Participant only by such Participant or his or her guardian or legal
representative; provided, however, that Options and Deferred Shares (and rights
relating thereto) may be transferred to one or more trusts or other
beneficiaries during the lifetime of the Participant for purposes of the
Participant’s estate planning or at the Participant’s death, and such
transferees may exercise rights thereunder in accordance with the terms thereof,
but only if and to the extent then permitted under Rule 16b-3 and consistent
with the registration of the offer and sale of Shares related thereto on Form
S-8, Form S-3, or such other registration form of the Securities and Exchange
Commission as may then be filed and effective with respect to the Plan. The
Company may rely upon the beneficiary designation last filed in accordance with
this Section 10(c). Options, Deferred Shares, and other rights under the Plan
may not be pledged, mortgaged, hypothecated, or otherwise encumbered, and shall
not be subject to the claims of creditors of any Participant.

 

d. Compliance with Rule 16b-3. It is the intent of the Company that this Plan
comply in all respects with applicable provisions of Rule 16b-3. Accordingly, if
any provision of this Plan or any agreement hereunder does not comply with the
requirements of Rule 16b-3 as then applicable to a transaction by a Participant,
such provision will be construed or deemed amended to the extent necessary, to
conform to the applicable requirements with respect to such Participant.

 

e. No Right To Continue as a Director. Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant any right to continue to
serve as a director of the Company.

 

f. No Shareholder Rights Conferred. Nothing contained in the Plan or any
agreement hereunder will confer upon any Participant (or any person or entity
claiming rights by or through a Participant) any rights of a shareholder of the
Company unless and until Shares are in fact issued to such Participant (or
person) or, in the case of an Option, such Option is validly exercised in
accordance with Section 6.

 

g. Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board of
Directors nor any submission thereof to the shareholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other compensatory arrangements for directors as it may deem
desirable.

 

h. Governing Law. The validity, construction, and effect of the Plan and any
agreement hereunder will be determined in accordance with the Delaware Limited
Liability Company Act and other laws (including those governing contracts) of
the State of Delaware, without giving effect to principles of conflicts of laws,
and applicable federal law.

 

11. Effective Date and Plan Termination. The Plan will be effective if, and at
such time as, the Company’s 1998 Share Incentive Plan has become effective,
subject to its approval by the shareholders of the Company. Unless earlier
terminated by action of the Board of Directors, the Plan will remain in effect
until such time as no Shares remain available for issuance under the Plan and
the Company and Participants have no further rights or obligations under the
Plan.

 

As adopted by the Board of Directors: March 23, 1998